Citation Nr: 1419959	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for pes planus. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In February 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA foot examination was conducted in September 2010, more than three years ago.  During his February 2014 Board hearing, that his disability has worsened since that time.  The Board must remand this issue in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  

During the Board hearing, the Veteran testified that he experienced nerve trouble in his feet, and described a burning sensation in his arches.  On remand, the VA examiner must specifically determine whether any related neurological deficits are present, and, if present, must indicate their severity.     

The Board finds the issue of entitlement to a TDIU to be inextricably intertwined with the increased rating claim for pes planus.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined, the Board is unable to review the claim of entitlement to a TDIU until the other issue has been adjudicated.  

The Board notes that an opinion specifically in regard to TDIU has not been obtained.  As such, the VA medical examination of the Veteran should include consideration of whether the Veteran is prevented from securing or following a substantially gainful occupation due to his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Gather, physically or electronically, all outstanding, pertinent VA treatment records and associate them with the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his pes planus.  All necessary tests should be conducted.  In addition, the examiner should provide detailed findings regarding any neurological impairment associated with the Veteran's disability.  All findings should be set forth in a legible report. 

3.  Schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to determine entitlement to a TDIU.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, to include in the aggregate, have rendered him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience. 

4.  Then readjudicate the appeal..  If the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

